 



EXHIBIT 10.2

     
 
  SERVICE AGREEMENT NO.      85037
 
  CONTROL NO.           2005-05-27-0001

FSS SERVICE AGREEMENT
THIS AGREEMENT, made and entered into this 21 day of October, 2005, by and
between:
Columbia Gas Transmission Corporation
(“Transporter”)
AND
Washington Gas Light Company
(“Shipper”)
WITNESSETH: That in consideration of the mutual covenants herein contained, the
parties hereto agree as follows:
Section 1. Service to be Rendered. Transporter shall perform and Shipper shall
receive service in accordance with the provisions of the effective FSS Rate
Schedule and applicable General Terms and Conditions of Transporter’s FERC Gas
Tariff, Second Revised Volume No. 1 (Tariff), on file with the Federal Energy
Regulatory Commission (Commission), as the same may be amended or superseded in
accordance with the rules and regulations of the Commission. Transporter shall
store quantities of gas for Shipper up to but not exceeding Shipper’s Storage
Contract Quantity as specified in Appendix A, as the same may be amended from
time to time by agreement between Shipper and Transporter, or in accordance with
the rules and regulations of the Commission. Service hereunder shall be provided
subject to the provisions of Part 284. 223 of Subpart G of the Commission’s
regulations Shipper warrants that service hereunder is being provided on behalf
of Shipper
Section 2. Term. Service under this Agreement shall commence as of November 1,
2005, and shall continue in full force and effect until March 31, 2011.
Pre-granted abandonment shall apply upon termination of this Agreement, subject
to any right of first refusal Shipper may have under the Commission’s
regulations and Transporter’s Tariff.
Section 3. Rates. Shipper shall pay Transporter the charges and furnish the
Retainage as described in the above-referenced Rate Schedule, unless otherwise
agreed to by the parties in writing and specified as an amendment to this
Service Agreement. Transporter may agree to discount its rate to Shipper below
Transporter’s maximum rate, but not less than Transporter’s minimum rate Such
discounted rate may apply to: a) specified quantities (contract demand or
commodity quantities); b) specified quantities above or below a certain level or
all quantities if quantities exceed a certain level; c) quantities during
specified time periods; d) quantities at specified points, locations, or other
defined geographical areas; and e) that a specified discounted rate will apply
in a specified relationship to the quantities actually transported (i.e., that
the reservation charge will be adjusted in a specified relationship to
quantities actually transported). In addition, the discount agreement may
include a provision that if one rate component which was at or below the
applicable maximum rate at the time the discount agreement was executed
subsequently exceeds the applicable maximum rate due to a change in
Transporter’s maximum rate so that such rate component must be adjusted downward
to equal the new applicable maximum rate, then other rate components may be
adjusted upward to achieve the agreed overall rate, so long as none of the
resulting rate components exceed the maximum rate applicable to that rate
component Such changes to rate components shall be applied prospectively,
commencing with the date a Commission order accepts revised tariff sheets.
However, nothing contained herein shall be construed to alter a refund
obligation under applicable law for any period during which rates which had been
charged under a discount agreement exceeded rates which ultimately are found to
be just and reasonable.

 



--------------------------------------------------------------------------------



 



     
 
  SERVICE AGREEMENT NO.      85037
 
  CONTROL NO.           2005-05-27-0001

FSS SERVICE AGREEMENT.
Section 4. Notices. Notices to Transporter under this Agreement shall be
addressed to it at Post Office Box 1273, Charleston, West Virginia 25325-1273,
Attention: Manager — Customer Services and notices to Shipper shall be addressed
to it at:
Washington Gas Light Company
Attn: Gas Acquisition
Room 320-B
6801 Industrial Road
Springfield, VA 22151
ATTN: Tim Sherwood
until changed by either party by written notice.

 



--------------------------------------------------------------------------------



 



     
 
  SERVICE AGREEMENT NO.      85037
 
  CONTROL NO.           2005-05-27-0001

FSS SERVICE AGREEMENT
Section 5. Superseded Agreements. This Service Agreement supersedes and cancels,
as of the effective date hereof, the following Service Agreements: FSS 78843

         
 
  Washington Gas Light Company    
 
       
By:
       
 
 
 
   
Name:
       
 
 
 
   
Title:
       
 
 
 
   
Date:
       
 
 
 
   
 
  Columbia Gas Transmission Corporation      
By:
       
 
 
 
   
Name:
       
 
 
 
   
Title:
       
 
 
 
   
Date:
       
 
 
 
   

 



--------------------------------------------------------------------------------



 



     
 
  Revision No.   0
 
  Control No.     2005-05-27-0001

     
Appendix A to Service Agreement No.            85037
   
Under Rate Schedule           FSS
   
Between (Transporter)         Columbia Gas Transmission Corporation
   
and (Shipper)                        Washington Gas Light Company
   

Storage Contract Quantity 4,685,668 Dth
Maximum Daily Storage Quantity 79,440 Dth per day
CANCELLATION OF PREVIOUS APPENDIX A
o Yes þ No (Check applicable blank) Transporter and Shipper have mutually agreed
to a Regulatory Restructuring Reduction Option pursuant to Section 42 of the
General Terms and Conditions of Transporter’s FERC Gas Tariff.
o Yes þ No (Check applicable blank) Shipper has a contractual right of first
refusal equivalent to the right of first refusal set forth from time to time in
Section 4 of the General Terms and Conditions of Transporter’s FERC Gas Tariff.
Service pursuant to this Appendix A, Revision No 0 shall be effective from
November 1, 2005 through March 31, 2011.
o Yes þ No (Check applicable blank) This Appendix A, Revision No. 0 shall cancel
and supersede the Previous Appendix A, Revision No. N/A effective as of N/A, to
the Service Agreement referenced above.
With the exception of this Appendix A, Revision No. 0 all other terms and
conditions of said Service Agreement shall remain in full force and effect

         
 
  Washington Gas Light Company    
 
       
By:
       
 
 
 
   
Name:
       
 
 
 
   
Title:
       
 
 
 
   
Date:
       
 
 
 
   
 
  Columbia Gas Transmission Corporation      
By:
       
 
 
 
   
Name:
       
 
 
 
   
Title:
       
 
 
 
   
Date:
       
 
 
 
   

 